Citation Nr: 1754240	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  14-28 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service connected disability and/or as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel



INTRODUCTION

The Veteran served honorably in the United States Army from February 1966 to November 1967 in the Vietnam Era.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDING OF FACT

The Veteran's currently diagnosed hypertension is at least likely as not the result of his service connected coronary artery disease.


CONCLUSION OF LAW

The service connection criteria for hypertension have been met.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).
 
Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 8 Vet. App. 374 (1995).
 
In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant. Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner." Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility. See 38 C.F.R. § 3.102.

VA has confirmed that the Veteran had in country service in the Republic of Vietnam during the Vietnam Era, based on a response from National Personnel Records Center through the Personnel Information Exchange System reporting Republic of Vietnam service from November 1966 to November 1967.  He is therefore presumed to have been exposed to herbicides during such service. See 38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Although hypertension is not among the disorders subject to presumptive service connection for herbicide exposure, the regulations do not preclude a veteran from establishing service connection with proof of actual direct causation. See Combee v. Brown, 34 F.3d 1039 (1994).  Here, in various written statements, the Veteran has stated that his hypertension is related to herbicide agent exposure or to his ischemic heart disease (also referred to as coronary artery disease).  As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection, and address the Veteran's contentions regarding secondary service connection as well.  

For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater, or the systolic blood pressure is predominantly 160 or greater. 

With regard to a present disability, post service treatment records show the Veteran began treatment for hypertension at a private care facility in January 2006.  Further, VA examinations in May 2014 and November 2016 support the Veteran has a present diagnosis of hypertension.  Thus, the first element of service connection has been satisfied.  

In regards to an in service diagnosis, the Veteran's service treatment records (STRs) include no complaint, finding, or diagnosis related to hypertension.  The STRs show upon entrance to the military in December 1965 the Veteran's blood pressure was 132/72.  At separation in November 1967, the Veteran's blood pressure was recorded as 140/80.  In total, his separation examination was normal and he did not endorse any relevant symptoms on report of medical history at discharge.  

The preponderance of the evidence weighs against a direct causal relationship between the Veteran's herbicide agent exposure and hypertension.  On November 2016 VA examination the examiner opined the Veteran's hypertension is less likely than not caused by or etiologically related to his in service exposure to herbicide agents.  The examiner provided the rationale that Agent Orange and herbicide agents are not amount the list of things that cause essential hypertensions nor related in any form or fashion.  The examiner further stated the Veteran was first diagnosed with hypertension in 2006, which was almost 40 years after leaving service.  The examiner states there is no medical literature that hypertension is due to Agent Orange exposure, and that the Veteran has almost every risk factor for hypertension including family history, obesity, age, physical inactivity, and a diagnosis of diabetes post-service.  The Board finds the lack of conflicting evidence supports the examiner's opinion warrants probative weight.  The medical evidence does not support the Veteran's herbicide agent exposure directly caused his hypertension. 

The question remains if there is a medical nexus between the Veteran's hypertension and one of his service-connected disabilities including diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, and coronary artery disease. 

In March 2012, the Veteran's private treating doctor provided a statement that the Veteran's hypertension is multi-factorial and more likely than not may be the result of his prior existing cardiac condition.  

On VA examination in May 2014, the Veteran reported he recalled being told he had high blood pressure in 1995 when he presented with chest pain and underwent an angioplasty.  The examiner noted he was not treated for hypertension at that time and hypertension was not diagnosed until 2009.  

The examiner conducted a physical examination and diagnosed the Veteran with hypertension.  The examiner concluded the Veteran's hypertension is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected coronary artery disease, reasoning that coronary artery disease does not cause chronic hypertension.  Further, the examiner speculated that while the Veteran may have had elevated blood pressure when he presented with chest pain in 1995, this would have been due to pain and anxiety, and would have resolved with the resolution of his pain and anxiety.  

In light of the positive March 2012 private treating opinion, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current hypertension is related to his service-connected coronary artery disease.  38 U.S.C. § 1110; 38 C.F.R. § 3.303, 3.310.  The benefit of the doubt will be conferred in the Veteran's favor, and the service-connection claim for  hypertension is thereby granted. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hypertension secondary to coronary artery disease is granted.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


